In this case appellant was tried in the District Court of Cameron County, convicted and sentenced to fifteen years in the penitentiary.
In the record we find the following request: "Now, in the above styled and numbered cause comes the defendant, Modesto Gonzales, by his attorneys, and withdraws his appeal in said cause to the Court of Criminal Appeals of the State of Texas," signed by his attorneys.
After an appeal has been perfected, and the term of court at which the defendant is tried has adjourned, the rules of this court require that when a request is filed requesting a withdrawal of the appeal, the request must be signed by the defendant in person, and acknowledged before some officer, who must certify that the defendant in person signed the request. However, in this case there is neither bills of exception nor a statement of facts. The indictment charges the defendant with murder. The charge submits this offense to the jury, and the jury finds the defendant guilty of murder in the second degree. No error of record being apparent, the judgment is affirmed.
Affirmed.